Citation Nr: 0842454	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment of VA Dependency and Indemnity 
Compensation (DIC) benefits at the full-dollar rate.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had Philippine Army service, and was a Prisoner 
of War (POW) in Capas, Tarlac, from April 1942 to January 
1943.  The veteran died in August 2004 and the appellant is 
the veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which granted service connection 
for the cause of the veteran's death.  The appellant 
disagreed with the amount of DIC she was receiving as a 
result of the grant of service connection for the cause of 
the veteran's death, claiming she was entitled to DIC at the 
full-dollar rate.  

In a September 2006 rating decision, the RO awarded accrued 
benefits based on a grant of service connection for 
arteriosclerotic heart disease, rated as 60 percent 
disabling, effective June 25, 2003.  The appellant disagreed 
with the effective date for a grant of accrued benefits, by 
submitting Notices of Disagreement (NODs) in June 2007 and 
October 2007.  In November 2007, the RO received a VA Form 9 
from the appellant.  This was not considered a substantive 
appeal to the Board because the RO had not yet issued a 
Statement of the Case (SOC) as to the effective date issue.  
The RO later issued the SOC addressing the issue of 
entitlement to an earlier effective date for the grant of 
accrued benefits.  In September 2008, the appellant re-
submitted the VA Form 9 with a cover letter indicating that 
she was still waiting to receive news about her appeal to the 
Board.  The issue of entitlement to an earlier effective date 
for the grant of accrued benefits was not certified to the 
Board because the RO deemed the September 2008 VA Form 9 as 
untimely.  The appellant has not appealed that determination, 
probably because she was never notified of it, as there is no 
evidence of record to indicate she was so notified. 
Accordingly, the issue of the timeliness of the appeal of the 
issue of an earlier effective date is referred to the RO for 
appropriate action.  





FINDINGS OF FACT

1.  The veteran had service with the military forces of the 
Government of the Commonwealth of the Philippines while in 
the service of the Armed Forces of the U.S. during World War 
II; he and the appellant lived in Hawaii for several years 
between 1993 and 2004, before returning to the Philippines.  

2.  The veteran died in August 2004 and the appellant has 
been receiving DIC benefits as the veteran's surviving 
spouse.

3.  The appellant, regardless of U.S. citizenship, has not 
resided outside of the Philippines since the veteran's death.


CONCLUSION OF LAW

The criteria for payment of DIC benefits at the full-dollar 
rate have not been met.  38 U.S.C.A. § 107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.42 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she should be awarded the full-
dollar rate for her DIC benefits.  Prior to October 2000, the 
law provided that disability compensation payments to 
veterans who had service with the military forces of the 
Government of the Commonwealth of the Philippines while in 
the service of the Armed Forces of the United States should 
be made at the rate of $0.50 for each dollar authorized.  38 
U.S.C.A. § 107 (West 1991).  On October 27, 2000, the 
President signed Pub. L. 106-377, 114 Stat. 1441, which 
amended § 107 to provide full-dollar payments of benefits to 
a Filipino veteran who is residing in the U.S. and who is 
either a U.S. citizen or an alien lawfully admitted for 
permanent residence in the U.S.  See 38 U.S.C.A. § 107 (West 
2002).  On December 16, 2003, the President signed Pub. L. 
108-183, 117 Stat. 2651, which allowed for survivors of all 
Philippine service veterans receiving DIC payments to be 
entitled to full-dollar payments of benefits while residing 
in the U.S.  38 U.S.C.A. § 107 (West 2002 and Supp. 2007).

In order to be eligible to receive benefits at the full-
dollar rate, a veteran's survivor must reside in the U.S. and 
be either a citizen of the U.S. or an alien lawfully admitted 
for permanent residence in the U.S. 38 C.F.R. § 3.42(b).  To 
continue to be eligible for the full-dollar rate, a veteran's 
survivor must be physically present in the U.S. for at least 
183 days of each calendar year in which he or she receives 
payments at the full-dollar rate, and may not be absent from 
the U.S. for more than 60 consecutive days at a time.  

For a veteran who served as a Regular Philippine Scout, 
except for those inducted between October 6, 1945 and June 
30, 1947, benefits are payable at the full-dollar rate.  38 
C.F.R. § 3.40.  The official U.S. service department document 
reflecting the veteran's service does not show that the 
veteran had service as a Regular Philippine Scout.  As 
service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces, this 
regulation does not change the outcome of this case.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

It is undisputed that the appellant lived for several years 
with the veteran in Hawaii.  After the veteran became 
severely ill, the appellant and the veteran moved back to the 
Philippines.  The veteran subsequently passed away in August 
2004, and the appellant has resided in the Philippines since 
that time.  

The appellant claims that she became a United States citizen 
in April 1998.  It is inconsequential that there is no proof 
of U.S. citizenship in the claims file because the 
appellant's claim fails based on her residence, not her 
citizenship.  Even assuming that the appellant is a U.S. 
citizen, she is not eligible for payment of DIC benefits at 
the full-dollar rate because she does not reside in the U.S.  
She explained in correspondence to the RO that it would be 
impossible for her to live in the U.S due to her physical and 
mental state, and the lack of persons to care for her.  

The appellant seems to be making an equitable argument.  
Unfortunately, the Board has no option but to decide this 
case in accordance with the applicable law.  The Board may 
not grant a benefit that the appellant is not eligible to 
receive under statutory law.  See Davenport v. Principi, 16 
Vet. App. 522 (2002).  Congress enacts federal laws 
authorizing monetary benefits, and, unless an individual 
meets all of the requirements of a particular law, he or she 
is not entitled to the benefit; and the benefit cannot be 
awarded, regardless of the circumstances.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  While sympathetic to the 
appellant's arguments, there is no legal basis to pay DIC 
benefits at the full-dollar rate on the facts of the case.  

The regulations governing VA's duties to notify and assist 
claimants are not applicable to the present claim, as it is a 
question of law as to whether the appellant is entitled to 
payment of DIC at the full-dollar rate and the pertinent 
facts are undisputed.  See Manning v. Principi, 16 Vet. App. 
534 (2002).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  

As the law and not the evidence is dispositive of the issue 
before the Board, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claim for entitlement to payment 
of VA DIC benefits at the full-dollar rate is not warranted.  


ORDER

Payment of DIC benefits at the full-dollar rate is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


